



COURT OF APPEAL FOR ONTARIO

CITATION:
Martin v. Fleming, 2012
    ONCA 750

DATE: 20121105

DOCKET: C54393

Sharpe, Rouleau and Hoy JJ.A.

BETWEEN

Wendy Martin, Michael Martin, Kaitlynn Martin
    represented by her litigation guardian Wendy Martin and Jacob Martin represented
    by his litigation guardian Wendy Martin

Plaintiff (Appellant)

and

Krystal Nicole Fleming

Defendant (Respondent)

Jeffrey Strype and Kyle Smile, for the plaintiff
    (appellant)

Christine Fotopoulos and Tamara Tomomitsu, for the
    respondent Nicole Fleming

Jamie Pollack, Kerri, Knudsen, for the defendant
    Campoverde

Gustave Garrido and Sheila Shechian, for the defendant
    Troy Sisoun

Brian Cameron, for the intervener Ontario Trial Lawyers

Derek V. Abreu, for the intervener CDL

Heard and released orally: October 29, 2012

On appeal from the order of Justice Thea P. Herman of the
    Superior Court of Justice, dated September 26, 2011.

ENDORSEMENT

[1]

This appeal involves the interpretation of the
Insurance Act
,
    R.S.O. 1990, c. I.8, s. 267.5(7) which stipulates certain amounts to be
    deducted from non-pecuniary damage awards for bodily injury or death arising
    directly or indirectly from the use or operation of an automobile. On a Rule 21
    motion to determine a point of law, the motion judge ruled that where a
    plaintiff has been involved in two accidents and the actions are tried together
    to facilitate the assessment of damages, the plaintiff is subject to one
    deductible for each claim.

[2]

We see no merit in the appeal. We agree with the reasons of the motion
    judge who concluded at paras. 27-30:

[27] In my opinion, the application of individual deductibles
    to each accident or action is consistent both with the wording of the
    legislative provision, when read in the context of the legislation as a whole,
    and the approach taken in other decisions.

[28] The plain meaning of s. 267.5(7) is that the court
    determines the amount of general damages in an action by first determining the
    general damages in that action and then reducing that amount by the amount of
    the statutory deductible.

[29] Global assessment is a methodology for determining damages
    where damages from multiple accidents overlap. Even where the court undertakes
    a global assessment, it must still determine the amount of general damages
    attributable to each action. It is in keeping with the wording of the provision
    and the scheme as a whole that, once the court has allocated the general
    damages for the individual action, it then reduces that amount by the amount of
    the statutory deductible.

[30] I conclude that the statutory deductibles apply to each
    action. The plaintiffs motion is therefore dismissed.

[3]

The 
Charter
values approach to interpretation advanced by the
    intervener Ontario Trial Lawyers Association was not made before the motion
    judge. It is conceded that a court would only give effect to that argument if
    the legislation were ambiguous. This legislation is not ambiguous and therefore
    we reject the argument.

[4]

Accordingly, the appeal is dismissed with costs fixed in the total
    amount of $15,000 to be allocated equally as between the three respondents.

Robert J. Sharpe J.A.

Paul
    Rouleau J.A.

Alexandra
    Hoy J.A.


